As filed with the Securities and Exchange Commission on July 29, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BIOCANCELL THERAPEUTICS INC. (Exact Name of Registrant As Specified in Its Charter) Delaware 20-4630076 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) Beck Science Center 8 Hartom St, Har Hotzvim Jerusalem 97775 Israel 972-2-548-6555 (Address and Telephone Number of Registrant’s Principal Executive Offices) Corporation Service Company 2711 Centerville Road Suite 400 Wilmington, Delaware 19808 (302) 636-5400 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copy to: Dr. Shachar Hadar, Adv. Gross, Kleinhendler, Hodak, Halevy, Greenberg & Co., Law Offices 1Azrieli Center,Round Tower, 40th floor Tel Aviv 67021, Israel Tel: 972-3- 6074444 Fax: 972-3- 6074422 Approximate date of commencement of proposed sale to the public: As soon as practicable after this registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box: þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company þ CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee Common Stock, par value $0.01 per share $ $ $ (1)Including 10,872,808 shares of our common stock that may be acquired upon exercise of warrants or conversion of convertible debentures. In addition to the shares set forth in the table, the amount to be registered includes an unidentified number of shares that may become issuable as a result of stock splits, stock dividends and similar transactions in accordance with Rule 416(a) under the Securities Act of 1933, as amended. (2)Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended, based upon the average of the high and low prices of the common stock as reported on the Tel Aviv Stock Exchange on July 25, 2010, which average was 2.184 New Israel Shekels (NIS). For the purposes of calculating the registration fee in U.S. Dollars, 2.184 NIS has been converted so that 2.184 NIS equals $0.57 based upon the NIS/Dollar exchange rate of 3.849 NIS for one U.S. Dollar which exchange rate is current as of July 25, 2010. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. The company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION, DATEDJULY 29, 2010 BIOCANCELL THERAPEUTICS INC. 10,936,747Shares of Common Stock This prospectus relates to the resale of up to 10,936,747 shares of our common stock by the selling securityholders named in this prospectus, including 10,872,808 shares of our common stock that may be acquired upon exercise of warrants or conversion of convertible debentures. The named selling securityholders may offer shares of our common stock through public or private transactions, at the price of $0.57 which was determined by the price shares were traded on the Tel Aviv Stock Exchange and is a fixed price at which the selling securityholders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or at privately negotiated prices directly or through agents or broker-dealers acting as principal or agent, or in a distribution by underwriters. We will not receive any proceeds from the sales of these shares by the named selling securityholders. However, upon the exercise of the warrants by payment of cash, if so elected by the warrant holder, we will receive the exercise price of the warrants, which is initially $0.716 per share. Any commissions or other fees payable to broker-dealers or otherwise in connection with any sale of the securities will be paid by the named selling securityholders or other party selling the securities. If the named selling securityholders use agents, underwriters or dealers to sell the offered securities, we will name them and describe their compensation in a supplement to this prospectus. Currently, there is no public market for our common stock in the United States, and no assurances can be given that a public market will develop or, if developed, that it will be sustained. Our common stock is listed on the Tel Aviv Stock Exchange, or TASE, and trades under the symbol “BICL”. On July 28, 2010, the closing price of one share of our common stock was NIS 2.272. The shares of our common stock which are being offered for resale under this prospectus are currently registered for trading on the TASE, but may only be traded on the TASE after the effective time of the registration statement of which this prospectus is a part. Investing in our common stock involves a high degree of risk. Before buying any shares, you should review the discussion of risk factors with respect to our common stock under the heading “Risk Factors” beginning on page 5 of this prospectus. You should read this prospectus and any prospectus supplement carefully before you decide to invest. You should not assume that the information in this prospectus is accurate as of any date other than the date on the front of this document. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus is , 2010. TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 5 USE OF PROCEEDS 18 DIVIDEND POLICY 18 OUR BUSINESS 19 MANAGEMENT 32 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 34 EXECUTIVE COMPENSATION 37 CORPORATE GOVERNANCE 44 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 51 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 63 MARKET PRICE OF COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 65 DESCRIPTION OF SECURITIES 65 SELLING SECURITYHOLDERS 69 PLAN OF DISTRIBUTION 70 EXPERTS 71 LEGAL MATTERS 71 COMMISSION’S POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 71 ADDITIONAL INFORMATION 71 CAUTIONARYNOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements that involve risks and uncertainties. These forward-looking statements, which are usually accompanied by words such as “may,” “might,” “will,” “should,” “could,” “would,” “intends,” “estimates,” “predicts,” “potential,” “continue,” “believes,” “anticipates,” “plans,” “expects,” “prospective” and similar expressions, relate to, without limitation, statements about our market opportunities, our strategy, our competition, our projected revenue and expense levels and the adequacy of our available cash resources. This prospectus also may contain forward-looking statements attributed to third parties relating to their estimates regarding our industry. You should not place undue reliance on any of the forward-looking statements contained in this prospectus. The cautionary statements contained in “Risk Factors” and other similar statements contained elsewhere in this prospectus identify important factors with respect to such forward-looking statements, including certain risks and uncertainties that could cause our actual results, performance or achievements to differ materially from those expressed or forecasted in, or implied by, such forward-looking statements. Although we believe that the expectations reflected in these forward-looking statements are based upon reasonable assumptions, no assurance can be given that such expectations will be attained or that any deviations will not be material. In light of these risks, uncertainties and assumptions, the forward-looking events and circumstances discussed in this prospectus may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements. We disclaim any obligation or undertaking to disseminate any updates or revision to any forward-looking statement contained herein to reflect any change in our expectations with regard thereto or any change in events, conditions or circumstances on which any such statement is based. PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the shares of our common stock. Before making any investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements and the notes to the financial statements. Our Business We are a development-stage biopharmaceutical company focused on the discovery, development and commercialization of novel therapies for treating cancer-related diseases. Our research and development activities build upon the research of Professor Abraham Hochberg of the Hebrew University of Jerusalem, who isolated the human H19 gene and determined that it is expressed in over forty different forms of cancer, including superficial bladder carcinoma, and pancreatic and ovarian cancer, while laying dormant and non-expressed in non-cancerous cells. Professor Hochberg’s research discovered that the H19 gene is significantly expressed in cancerous cells of between 70% and 84% of adult cancer patients, varying between cancer types. Research has also demonstrated that the H19 gene plays a significant role in the tumor development process by enabling tumor cells to survive under stress conditions, such as low serum and low oxygen levels, that are typical conditions of the environment in which cancerous cells develop. This survival supports the growth of the tumor and the development of metastases. We completed a Phase I/IIa trial of our drug-candidate, BC-819, designed for use in patients suffering from bladder carcinoma that have failed standard treatment. The Phase I/IIa trial resulted in no severe adverse side effects directly attributable to the tested therapy. In March 2008, we began FDA-approved Phase IIb trials for this therapy. In addition, pursuant to an IND application to the FDA from December 2008, we commenced treating patients in Israel in May 2009 for a Phase I/IIa trial, also using BC-819, designed to treat ovarian cancer. In addition, pursuant to an IND application to the FDA from December 2008, we commenced a Phase I/IIa trial for this therapy, also using BC-819, designed to treat pancreatic cancer, in Israel in August 2009 and in the United States in March 2010. Our Goal Our goal is to become a leader in the development and commercialization of research and therapeutic product-candidates and other applications utilizing target genes such as H19 and IGF2. Our key strategies to achieve this goal are as follows: § Build and Maintain a Versatile and Effective Intellectual Property Portfolio. We intend to develop an effective intellectual property portfolio that will support our efforts in developing and commercializing gene-based therapeutic product-candidates and in taking advantage of new opportunities that may materialize in this developing field. Our patent strategy is to continue to seek intellectual property rights coverage for our prototype drug BC-819 and for all of our molecules and to file patent applications claiming composition-of-matter and method-of-use on individual molecules of commercial interest. § Pursue Therapeutic Product Opportunities. We intend to utilize our target gene-based discoveries, know-how and expertise to develop drugs that selectively compromise and kill forms of cancer that express target genes. § Leverage Our Intellectual Property Position, Expertise and Knowledge of Target Genes to Continue to Establish Strategic Collaborations. We intend to enter into strategic collaborations for the funding, development and commercialization of therapeutic products utilizing the H19 and IGF2 target genes. Risks Related to Our Business We are a development stage company and, as such, our success is subject to the performance and efficacy of the experimental product-candidates we are developing and our ability to secure adequate financing on favorable terms. There are several risk factors to consider when deciding whether to make an investment in our common stock, including risk factors related to our operations in Israel and the complexity of the regulatory process to which the approval of our therapies are subject, that are explained in detail in this prospectus under the heading “Risk Factors”. Some of the most significant risks related to our business and to owning our common stock include the following: -1- § The approach that we have adopted to discover and develop prospective therapeutic products is new and may never lead to marketable products. § We will require substantial additional funds to complete our research and development activities and, if additional funds are not available, we may need to significantly scale back or cease our operations. § Any prospective therapeutic products that we may develop will be required to undergo a time-consuming, costly and burdensome pre-market approval process, and we may be unable to obtain regulatory approval for any of our prospective therapeutic products. § Even if we receive regulatory approval to market our prospective therapeutic products, the market may not be receptive to our prospective therapeutic products upon their commercial introduction which will prevent us from becoming profitable. § If we fail to comply with our obligations under our license with Yissum or other licenses or related agreements that we are a party to and that we may enter into in the future, we could lose license rights that may be necessary for developing our target gene-based therapeutic product-candidates. § Risks related to our operations in Israel, including due to political and economic conditions as well as certain Israeli legislation and regulation to which we are subject. § If our common stock is accepted for quotation on the OTC Bulletin Board, it may be thinly traded, so you may be unable to sell at or near ask prices or at all if you need to sell your shares to raise money or otherwise desire to liquidate your shares. § The application of the “penny stock” rules to our common stock could limit the trading and liquidity of the common stock, adversely affect the market price of our common stock and increase your transaction costs to sell those shares. Corporate Information We were incorporated as DBT Biopharmaceuticals Inc. in Delaware on July 26, 2004 and changed our name to BioCancell Therapeutics Inc. on February 25, 2005. We conduct our business and operations through our wholly owned subsidiary, BioCancell Therapeutics Israel Ltd., incorporated in Israel on October 18, 2004. Our principal executive office is located at Beck Science Center, 8 Hartom St, Har Hotzvim, Jerusalem 97775 Israel. Our telephone number is 972-2-548-6555. On August 17, 2006, we listed our common stock on the TASE as a part of our initial public offering. Shares of our common stock trade on the TASE under the symbol “BICL”. Our website is located at www.biocancell.com. The information found on, or accessible through, our website is not part of, or incorporated by reference into, this prospectus. In this prospectus, the terms “BioCancell,” “Company,” “we,” “us” and “our” each refer to BioCancell Therapeutics, Inc. and its wholly owned subsidiary, BioCancell Therapeutics Israel Ltd. -2- THE OFFERING We have agreed to register 10,936,747 shares of our common stock by the selling securityholders named in this prospectus for resale pursuant to this prospectus. The named selling securityholders may offer shares of our common stock through public or private transactions, at the price of $0.57 which was determined by the price shares were traded on the Tel Aviv Stock Exchange and is a fixed price at which the selling securityholders may sell their shares until our common stock is quoted on the OTC Bulletin Board, at which time the shares may be sold at prevailing market prices or at privately negotiated prices directly or through agents or broker-dealers acting as principal or agent, or in a distribution by underwriters. The selling securityholders named in this prospectus may sell the shares directly or through agents or broker-dealers acting as principal or agent, or in a distribution by underwriters. Shares of Our Common Stock Subject to this Prospectus 10,936,747 shares TASE common stock symbol BICL Risk Factors Investing in our common stock involves a high degree of risk.Please review the discussion of risk factors with respect to an investment in our common stock set forth in “Risk Factors” beginning on page 5. Use of Proceeds The proceeds of this offering will go solely to the selling securityholders.We will not receive any of the proceeds from this offering. However, upon the exercise of the warrants by payment of cash, if so elected by the warrant holder, we will receive the exercise price of the warrants, which is initially $0.716 per share. Where you can find more information: If you have any questions relating to this prospectus, you should contact: Mr. Uri Danon BioCancell Therapeutics Inc. Beck Science Center, 8 Hartom St. Har Hotzvim, Jerusalem 97775 Israel Phone:972-2-548-6555 Currently, there is no public market for our common stock in the United States and no assurances can be given that a public market will develop or, if developed, that it will be sustained. Our common stock is listed on the TASE under the symbol “BICL”. On July 28, 2010, the reported closing price of our common stock on the TASE was NIS 2.272. The shares of our common stock which are being offered for resale under this prospectus are currently registered for trading on TASE, but may only be traded on the TASE after the registration statement filed with the SEC of which this prospectus is a part is declared effective. SUMMARY OF CONSOLIDATED FINANCIAL DATA The summary consolidated financial data set forth below is derived from our consolidated financial statements. The consolidated results of operations for the years ended, and consolidated balance sheet data as of, December 31, 2009 and 2008 are derived from our audited consolidated financial statements included elsewhere in this prospectus. The consolidated balance sheet data as of March 31, 2010, the statements of operations data for the three months endedMarch 31, 2010 and 2009and for the period from inception through March 31, 2010, are derived from our unaudited consolidated financial statements included elsewhere in this prospectus. It is important that you read this information together with “Management’s Discussion and Analysis of Financial Conditions and Results of Operations,” “Risk Factors” and the financial statements and the notes to the financial statements beginning on page F-1 of this prospectus. The historical results presented below are not necessarily indicative of results to be expected in any future periods. -3- Consolidated Statements of Operations Data: Threemonth period ended March 31, Year ended December 31, Cumulative from inception to March31, U.S. dollars in thousands (except share and per share data) Research and development expenses $ Less: Chief Scientist grants and BIRD Foundation grants ) Research and development expenses, net General and administrative expenses Operating loss Interest expense (income), net (2
